Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Applicant’s petition to restore foreign priority claims to CN201810835979.2 and CN201810833933.7 in the petition filed December 10, 2019 has been granted by the petition decision of April 3, 2020.  However, both §102 rejection below are based on publications with publication dates within 1 year of the effective filing date of the instant application.  As the effective filing date is determined when all the concepts in the instant US application are first found together in the chain of foreign priority document (i.e. first found together in a single document), the instant application is the first document in the priority chain which has all the concepts and support for these concepts in a single document.  Each priority document has a portion of support for the instant application but neither has full support for the entire claimed application as-filed, therefore, while Applicant may have claimed the foreign priority dates there is no support for those dates for the above reasons.
Claim Objections
Claim 1 is objected to because of the following informalities: the list of alternatives for the small carboxylic acid monomer (found near the end of Claim 1) has several misspellings of the recited monomers (acrylic and itaconic).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN109232821; reference made to include combination of English translation which is followed by the Chinese document).
The “temperature sensitive / pH responsive” limitation found in the preambles of the claims is interpreted as “or” based on the claimed method and Applicant’s as-filed specification examples which disclose “or” not either
	Wang teaches the method steps are recited for a pH responsive comb polymer in the outlined Method section of Page 4 (continuing on to page 5) of the included document in an apparent manner with the structure of Claim 1 found on page 3 of the Chinese document (page 12 of 20 of the complete document). See also the examples of the document (English starting on page 6 of 20). The above outlined sections and Examples anticipate the pH responsive variant of the comb polymer claimed by Claims 1 and 2.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN109232820; reference made to include combination of English translation which is followed by the Chinese document).
	Wang teaches the method steps are recited for a temperature responsive comb polymer in the outlined Method section of Page 4 (continuing on to page 5) of the included document in an apparent manner with the structure of Claim 1 found on page 3 of the Chinese document (page 12 of 20 of the complete document). See also the examples of the document (English starting on page 6 of 20). The above outlined sections and Examples anticipate the temperature responsive variant of the comb polymer claimed by Claims 1 and 2.
Relevant Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gamba (US. 20130065988) teaches comb polymers for concrete application which use mercaptoethanol as a chain transfer agent (¶[0001] and ¶[0023])  There is no teaching or suggestion on how to arrive at the end functionalization using a mercato alcohol as claimed in both the method which necessarily results in the structure found in Claim 2 using Gamba without the use of hindsight.  In other words, the mercapto ethanol of Gamba is used for a different purpose which would not result in the thioether type structure of the claimed method and product and there is no motivation to manipulate Gamba to arrive at the claimed invention without using hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Christopher M Rodd/Primary Examiner, Art Unit 1766